     Case 2:19-cr-00234-GMN-VCF Document 18
                                         17 Filed 04/15/20
                                                  04/14/20 Page 1
                                                                3 of 1
                                                                     3



 1                                UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3                                                ****

 4    UNITED STATES OF AMERICA,                          Case No. 2:19-cr-234-GMN-VCF
 5                   Plaintiff,                          ORDER EXTENDING SELF-
      vs.                                                SURRENDER DATE
 6
      MICHAEL A. SANDOVAL,
 7
                     Defendant.
 8

 9          The Court, having reviewed and considered Defendant’s Motion to Extend Date for

10   Self-Surrender, (ECF No. 17), there being no objection thereto and good cause appearing,

11   GRANTS Defendant's request for an extension of the self-surrender date currently scheduled
12   for May 1, 2020:

13          IT IS HEREBY ORDERED that the date set for Defendant, Michael Sandoval, to self-

14   surrender to the Board of Prisons is extended. The defendant shall surrender for service of

15   sentence at the institution designated by the Bureau of Prisons before 2 p.m. on July 1, 2020.

16          IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this Order

17   to the United States Marshals Service and United States Pretrial Services Office.

18

19
                                                   14 day of April, 2020.
                                       Dated this _____
20

21
                                       _____________________________
22
                                       Gloria M. Navarro, District Judge
23                                     UNITED STATES DISTRICT COURT

24

25

26

27

28


                                                     3
